Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.  In the instant case, the title appears to refer to a process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the rotor housing".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redekop (6840854), in view of Crane (AU 2019/202177, priority 3/2018).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Redekop teaches the claimed invention, except as noted:

“(4) The apparatus therefore comprises a housing 10 defined by a top wall 11, a bottom wall 12 and two end walls 13. The end walls 13 include attachment means schematically for attachment of the housing to the outlet of a combine harvester for discharge of straw and possibly chaff from the combine harvester into an inlet opening 15 of the housing 10. The bottom wall 12 defines a semi-cylindrical portion extending from the inlet 15 to an outlet 16 through which chopped straw and air is discharged at relatively high velocity for spreading across the field or for transportation into a container.”


“(19) According to one aspect of the invention there is provided a chopper and discharge apparatus for use with a combine harvester having a combine harvester body, means for discharging separated straw from a rear discharge area of the combine harvester body, and means mounting the apparatus on the combine harvester body at a position adjacent the rear discharge area for receiving straw therefrom…”

[AltContent: textbox (fins)][AltContent: arrow][AltContent: textbox (Common discharge)][AltContent: arrow][AltContent: textbox (a plurality of straw engaging members)][AltContent: textbox (Fan section )][AltContent: textbox (shaft)][AltContent: arrow][AltContent: textbox (Chopper section / rotary member)][AltContent: connector]                                
    PNG
    media_image1.png
    567
    461
    media_image1.png
    Greyscale




1. A combine harvester comprising: 
a separation system for separating harvested crop into a first material comprising straw and a second material comprising chaff and weed seeds (the intended use / capability is not clearly taught); 
a rotary member mounted on the combine harvester at a location thereon to engage the first material comprising the straw (intended use of engaging, i.e. chopping, the straw is shown above), the rotary member including a rotor shaft (marked up); 

The “fan blades” of Redekop is not taught to be a “weed seed destructor” section:

at least one weed seed destructor section comprising: 
an inlet receiving the second material comprising chaff and weed seeds (as taught above, the inlet receives chaff & weed seeds); 
first and second surfaces engaging the second material comprising chaff and weed seeds; 
the first and second surfaces being mounted for relative rotation such that the second material comprising chaff and weed seeds is impacted between said first and second surfaces; 
wherein the destructor section is mounted at or adjacent the rotor shaft of the rotary member which provides a drive shaft for the destructor section.

Crane teaches (a) weed disintegrator(s) and that it has been known to separate the straw and the chaff / weed seed (see below).

[AltContent: textbox (Rotor shaft)][AltContent: textbox (Rotary member )][AltContent: textbox (Weed destructor including an inlet)]
    PNG
    media_image2.png
    264
    496
    media_image2.png
    Greyscale



“[0004] When harvesting grain, combine harvesters cut the whole plant off near the base of the stalk, which is taken into the machine for threshing. The threshing process inside the combine separates the good or target grain from the chaff (secondary seeds and fine materials) and the straw (the stalk of the plant).”

“[0034] The housing 22 comprises an internal product handling chute 30, whereby the chute 30 and barriers (not shown) inside the combine 14 allow preferential selection of unwanted seeds and chaff and the direction of this product into the chute 30 and housing 22, toward the impact mills 28. A straw product (also not shown) that does not contain seed material is separated and diverted in known manner, such that it bypasses the impact mills 28.”

“[0010] Attempts to control weed growth utilising cage mills have, to date, provided two cage mills mounted on a vertical shaft at the rear of the combine harvester, such that the cage mills rotate around the vertical shaft in a horizontal plane. The drive for such cage mills is provided by a drive pulley mounted toward the rear of all combine harvesters. This pulley is mounted so as to sit in a substantially vertical plane and is driven by a horizontally oriented shaft normally used to drive straw choppers. As the drive pulley is mounted in a different orientation to the cage mills, it cannot be used to directly drive the mills.
Other drive systems are required to transfer power to the cage mills, such as a right-angle gearbox and a series of belts, or using hydraulic pumps and motors. Both of these arrangements are costly, require significant maintenance, and gearboxes and hydraulic pumps can generate heat. Anything that presents a fire risk, such as an overheating gear box, is a significant risk in an agricultural environment, particularly one amongst dry chaff and straw.”


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the harvester of Redekop with the teachings of Crane, 
because substitution of the fan blade with a weed seed disintegrator would have an added benefit of destroying the unwanted seeds and hinder future germination (Crane, par. 30);
whereas, the function of separating the straw and chaff with weed seed is taught be old and well known (see Crane), thus it would not have been outside the skill to use a method that is well known in the art.

Examiner notes that the Supreme Court has stated that in considering obviousness “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’! Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007). The Court emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and has affirmed that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Jd. at 415-16. In this case, the Examiner adds a separator (taught by Crane) to the harvester of Redekop. It is extremely well known to add a separator aft of the thresher & separator or a combine to yield the predictable result of explaining MOG.

2. The combine harvester according to claim 1 wherein at least one of the first and second surfaces is mounted on said rotor shaft for rotation therewith (met in the combination shown/taught above).

3. The combine harvester according to claim 1 wherein the rotor shaft carries a plurality of straw engaging members for engaging the straw (met in the combination shown/taught above, see Redekop).

4. The combine harvester according to claim 2 wherein the destructor section is located at a position on the rotor shaft axially separated from the straw engaging members (met in the combination shown/taught above).

5. The combine harvester according to claim 1 wherein at least one destructor section is located at a respective end of the rotor shaft (met in the combination shown/taught above).

6. The combine harvester according to claim 5 wherein said at least one destructor section comprises a first destructor section at a first end of the rotor shaft and a second destructor section at a second end of the rotor shaft (as taught above in the combination, two destructors are shown, see Crane).

7. The combine harvester according to claim 1 wherein said at least one destructor section includes a common discharge with a discharge for the first material (met in the combination shown/taught above, see Redekop).

8. The combine harvester according to claim 1 wherein said at least one destructor section is arranged to expel the second material into a secondary spreading device (met in the combination shown/taught above, see Crane, fig 2, ref 58).

9. The combine harvester according to claim 8 wherein the secondary spreading device comprises a tailboard with a plurality of fins (met in the combination shown/taught above, see fins in Redekop).

10. The combine harvester according to claim 1 wherein the rotary member is rear straw chopper (met in the combination shown/taught above, see Redekop).

11. The combine harvester according to claim 10 wherein a rotational axis of the destructor section is co-axial with a rotor shaft of the straw chopper (met in the combination shown/taught above).

12. The combine harvester according to claim 11 wherein the destructor section is located at a position on the rotor shaft axially separated from straw engaging members on the rotor shaft (met in the combination shown/taught above).

13. The combine harvester according to claim 1 wherein the rotary member is an internal straw chopper (met in the combination shown/taught above).

14. The combine harvester according to claim 1 wherein said at least one weed destructor section comprises at least one cutting blade in the inlet for cutting material other than chaff in the second material (obvious component of the impact mill 28).

15. The combine harvester according to claim 1 comprising a transfer system to move the second material from a discharge location to the weed seed destructor section.

The combination, Crane & Redekop, does not show the transfer system as claimed.

There are finite methods in supplying the disintegrator with chaff & weed seeds, similar to the auger of Crane having oppositely directed flights, it would be a well known means to axially and laterally displace the chaff & weed seeds to the disintegrator, 
therefore it would not have been outside the skill to use a transport system to efficiently supply chaff and weeds seeds to the disintegrator.

16. The combine harvester according to claim 15 wherein said transfer system comprises at least one duct and a blower arrangement for blowing the second material along the duct (met in the combination shown/taught above, see Crane, duct at outlet 58).

17. The combine harvester according to claim 15 wherein the rotor shaft and the transfer system are driven by a common drive system receiving drive from an output shaft of the combine harvester (met in the combination shown/taught above).

18. The combine harvester according to claim 17 wherein the transfer system drive can be decoupled from the common drive (can be decoupled using sound engineering judgement).

19. The combine harvester according to claim 15 wherein there is provided a bypass by which the second material can bypass the transfer system (such as when the transport auger is not used).

20. The combine harvester according claim 15 wherein said transfer system comprises an intake in front of the rotary member (such as at discharge end of the thresher & separator).

21. The combine harvester according to claim 15 wherein said transfer system comprises a housing which is mounted on a housing of the rotary member (hood / housing met in the combination shown/taught above, Crane, fig 2).

22. The combine harvester according to claim 15 wherein said transfer system comprises an arrangement for moving the second material outwardly to at least one side of the combine harvester and a duct to convey the second material to the seed destruction section (met in the combination shown/taught above, Crane, fig 2).

23. The combine harvester according to claim 22 wherein said transfer system comprises an auger flight which is mounted on a shaft at the discharge location (already addressed in re cl. 15).

24. The combine harvester according to claim 23 wherein said auger flight of said transfer system is mounted on a shaft which drives a blower arrangement at the duct (see combination, Crane, figs 4-5).

25. The combine harvester according to claim 23 wherein said auger flight of said transfer system is arranged to move the second material to each side of the combine harvester and wherein there is provided a rotor arrangement at each side (see combination, Crane, figs 3, 5).

26. The combine harvester according to claim 23 wherein the blower arrangement is located outside the end of the rotor housing and duct extends outside an end wall of a housing of the rotary member (see combination, Crane, fig 2).

27. The combine harvester according to claim 1 wherein said at least one destructor section includes blades which generate an air flow and wherein the airflow from destructor section is mixed with the straw from the rotary member for discharge (obvious feature the combination destructor generates sufficient air flow to mix the straw).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Mayerle (AU 2017/228663) teaches a horizontally aligned disintegrator (fig 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD FABIAN-KOVÁCS/Primary Examiner, Art Unit 3671